Mallery, J.
— This is an original application for a writ of habeas corpus. To pass upon it, we are required to interpret the meaning of the phrase “term of imprisonment” as used by the legislature in RCW 9.92.080, which provides, inter alia:
“. . . whenever a person while under sentence of felony shall commit another felony and be sentenced to another term of imprisonment, such latter term shall not begin until the expiration of all prior terms; . . . ”
This statute was enacted in 1909. There was in effect at that time the Laws of 1897, chapter 74, p. 201, which provided for time allowance for good behavior to be deducted from the penalty prescribed by law for any offense. The 1897 law was repealed by the Laws of 1929, chapter 59, p. 55, but has now been replaced by the Laws of 1935, chapter 114, § 2, p. 308 (cf. RCW 9.95.070).
We think that RCW 9.92.080 should be construed in the light of the Laws of 1897, chapter 74, p. 201, under the general rule of construction that statutes on the same subject, which are in effect simultaneously, should be interpreted together.
When both statutes are considered, it is obvious that the penalty prescribed by statute and imposed by the sentence of the court is not the actual “term of imprisonment” contemplated by the legislature in its use of that phrase.
*299The provisions of law which entitle a convicted person to be released earlier than the period named in the statutory penalty, because of the time credit provision, creates the hiatus with which we are here concerned.
This state, in common with many others, has had a long experience with time credits for good behavior, commonly called “good time,” as a disciplinary device. Indeed, it has been shown to be well-nigh indispensable to prison management. “Terms of imprisonment” are substantially affected by “good time,” but penalties as prescribed by law and pronounced in the sentence of the court are fixed and unchanging.
If “term of imprisonment” means the duration of confinement, a meaning for which the petitioner contends, it cannot also mean the statutory period prescribed as a penalty for an offense, because the latter may include a period during which a convicted person is no longer confined by reason of having enjoyed the “good time” credit granted to him by the statute. This brings us at once to the difference between the period of the penalty prescribed by statute for the crime and the “term of imprisonment” as affected by the statutory provisions for “good time.”
If “term of imprisonment” were to mean the length of the penalty prescribed by statute rather than actual imprisonment, the sentence for a subsequent felony could not start when an inmate was released with allowance for “good time,” but, instead, would commence only after he had been at large for the length of his “good time” allowance. This would create an anomalous situation.
Accordingly, we think the legislature intended the phrase “term of imprisonment” to mean the term during which an inmate is actually imprisoned. This interpretation accords with the power that the legislature conferred upon the board of prison terms and paroles (hereinafter called the parole board) by the provisions of RCW 9.95.040 to fix the “duration of confinement” at a lesser period than the penalty prescribed by statute for the offense. The phrase “term of imprisonment,” as used in RCW 9.92.080, means *300the same as the phrase “duration of confinement,” as used in RCW 9.95.040.
We now apply this interpretation to the following facts presented by the instant case: The petitioner entered a plea of guilty to a charge of burglary in the second degree. The penalty prescribed by the statute for this offense is a maximum of fifteen years in the penitentiary at Walla Walla. Accordingly, a sentence of fifteen years was imposed upon him on October 1, 1943.
Pursuant to RCW 9.95.040, the parole board fixed the duration of confinement at six and one-half years. In addition to this, the parole board calculated and allowed petitioner time credit as provided for in RCW 9.95.070, which, but for subsequent events, would have terminated petitioner’s incarceration under his term of imprisonment on the second-degree burglary charge on January 31, 1948. He was not released at the expiration of his term of imprisonment because, before that date, he had committed the crimes of escape and second-degree assault. For these offenses the court imposed the statutory penalty of ten years on each offense and made them run concurrently. The parole board, as authorized by RCW 9.95.040, then fixed the duration of confinement for the escape and second-degree assault charges at ten years each.
Effective January 31, 1948, the petitioner was paroled from the second-degree burglary conviction to begin serving his time on the escape and second-degree assault sentences, which were to run concurrently. Therefore, the ten-year period expired on January 31,1958.
Effective March 3, 1958, over a month after the termination of the escape and second-degree assault sentences, the petitioner’s parole on the second-degree burglary conviction was revoked and he was ordered to serve the remainder of his fifteen-year sentence. Since he was at large for eight days during his escape, this sentence expired fifteen years and eight days after conviction, or on October 8, 1958.
The petitioner is not now being confined under a presently valid commitment and must be released forthwith.
It is so ordered.
Weaver, C. J., Hill, Ott, Foster, and Hunter, JJ., concur.